In an action to recover damages for personal injuries, plaintiff appeals from an order of the Supreme Court, Westchester County (Gagliardi, J.),. entered May 15, 1984, which granted defendant’s motion to vacate his default in answering, vacated plaintiff’s note of issue for an inquest of damages, and directed plaintiff to accept the defendant’s proposed answer, which was deemed served as of the date of the motion papers.
Order affirmed, without costs or disbursements.
*460In view of the relatively short period of the delay, the absence of prejudice to plaintiff, the potential meritorious nature of the defense, the absence of any willfulness on defendant’s part and the public policy in favor of resolving cases on the merits so that the expeditious disposal of cases does not become an end in itself, we conclude that the trial court did not abuse its discretion in excusing defendant’s default (see, Stark v Marine Power & Light Co., 99 AD2d 753; Lindo v Evans, 98 AD2d 765; Vista Plumbing & Cooling v Woldec Constr. Corp., 67 AD2d 761; CPLR 2005, 5015 [a] [1]). O’Connor, J. P., Weinstein, Niehoff and Eiber, JJ., concur.